Citation Nr: 0018893	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This case comes from a December 1997 decision by the RO in 
Winston-Salem, North Carolina that denied service connection 
for PTSD.  The RO in San Diego, California had previously 
denied service connection for PTSD in April 1987, and when 
the veteran did not appeal that decision it became final.  
38 U.S.C.A. § 7105.  In the December 1997 decision, the RO 
did not consider whether new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
(38 U.S.C.A. § 5108); rather, the RO adjudicated the merits 
of the claim.  The Board must first decide whether evidence 
has been submitted which is both new and material to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993).

In the December 1997 decision, the RO also denied an 
application to reopen a claim for service connection for 
irritable bowel syndrome, denied service connection for 
arthritis, and granted a permanent and total disability 
rating for pension purposes.  The veteran appealed only the 
denial of service connection for PTSD.


FINDING OF FACT

The RO denied service connection for PTSD in April 1987, and 
the veteran did not appeal the RO determination.  Evidence 
received since the April 1987 RO determination is cumulative 
or redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD, and the April 1987 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from June 1966 
to August 1969, and served in Vietnam from May 1967 to August 
1969.  His service separation document (DD 214) shows he 
served in a military intelligence company, and his military 
occupational specialty was that of an image interpreter; 
during service he was awarded no decorations evincing 
participation in combat.  The service personnel records do 
not otherwise show he participated in combat, and he has 
submitted no independent evidence to show he participated in 
combat.

On the medical history portion of the veteran's May 1966 
enlistment examination, he indicated he had had nervous 
trouble, and the examiner recording medical history noted 
this referred to chronic anxiety.  On the objective portion 
of the enlistment examination, clinical evaluation of the 
psychiatric system was normal.  The service medical records 
show no abnormal psychiatric findings.  On the medical 
history portion of the August 1969 service separation 
examination, the veteran indicated he had had depression or 
excessive worry and checked the box indicating nervous 
trouble.  On the objective portion of the separation 
examination, clinical evaluation of the psychiatric system 
was normal.

The veteran was admitted to a VA Medical Center (VAMC) in 
April 1981 for abdominal complaints.  He reported that he had 
traveled all over the world since 1968, and had many 
infections (amoebic dysentery, bacillary dysentery, cholera, 
hepatitis, and giardiasis).  He reported a great deal of 
recent emotional tension.  Testing was normal except for mild 
hepatomegaly.  His symptoms resolved during the admission and 
were felt to have been on an emotional basis.  The final 
diagnoses were irritable bowel syndrome and hepatomegaly of 
undetermined etiology.  Later medical records show treatment 
for gastrointestinal problems.

VA outpatient treatment records show the veteran was seen in 
April 1984 for complaints of diarrhea.  It was reported that 
he was currently under psychiatric care.  He gave a history 
of sexual abuse from his father and reported he had 
homosexual experiences as a teenager when "he had to go out 
and hustle" on the street to provide for his family.  The 
impression was chronic diarrhea with a huge supratentorial 
component.  It was also noted that he indicated traumatic 
experiences in Vietnam.

On an April 1984 VA examination for possible exposure to 
toxic chemicals, it was noted that that the veteran 
complained that he was losing his mind.  It was reported that 
he had been on anti-psychotic medical (Mellaril) prescribed 
by Park East Community Health Center for the last week.  He 
reported occasional flashbacks and nightmares about his 
Vietnam experience.  He reported a history of alcohol and 
drug abuse after Vietnam, but none in the last 10 years.  He 
denied any psychiatric care except for treatment at Park East 
Community Health Center for the past month.  No psychiatric 
diagnosis was recorded.

In May 1984 the veteran was seen at a VA gastrointestinal 
clinic.  Besides gastrointestinal symptoms, it was noted he 
had probable PTSD, and he was referred to the psychiatric 
clinic for evaluation.  When seen at the psychiatric clinic 
that month, it was noted he had an underlying thought 
disorder.

In June 1984 the veteran filed a claim for service connection 
for a nervous condition.

An August 1984 statement from a 5-year acquaintance of the 
veteran relates that the veteran was obviously not a well 
person and that he dated his health problems, particularly 
his stomach, to his service in Vietnam.

In a September 1984 statement, the veteran said he had 
anxiety from the classified work he did in Vietnam; he was 
paranoid about being followed by secret agents; military 
intelligence officials threatened him with being shot or 
imprisoned for life if he revealed any information; listening 
devices had been placed in his teeth and he had most of his 
teeth pulled; and he had paranoid schizophrenic delusions.

On an October 1984 VA medical examination, it was noted that 
the veteran felt that he was placed under a great deal of 
stress due to his intelligence work in Vietnam.   He said he 
would be killed if he talked about his activities and the CIA 
had placed listening devices in his teeth.  No psychiatric 
diagnosis was recorded.  

On an October 1984 VA psychiatric examination, the veteran 
reported that his occupation was a Hari Krishna priest.  He 
said he had been in psychotherapy for the past 9 months and 
had sought treatment because he had had listening devices 
placed in his teeth and started pulling them out.  It was 
reported that he was treated at Park East Community Health 
Center for about a month and was taking Mellaril.  He 
reported that his father was an alcoholic and sexually 
abusive, and his mother was an alcoholic and ended up in a 
mental institution.  He related that he had engaged in 
homosexual prostitution beginning at age of 11.  He said he 
was continually intoxicated on drugs and alcohol while in 
Vietnam.  He described a number of Vietnam experiences, 
including having friends killed, and stated that this is when 
his intestinal problems began.  There was a lot of delusional 
material about transmitters and being spied upon, and it was 
impossible to sort out whether he actually felt this at the 
time or whether this was a later reconstruction.  The veteran 
himself denied delusions while in Vietnam.  He reported that 
after discharge he began a series of jobs that became harder 
to maintain due to increasing auditory hallucinations.  The 
examiner noted that the veteran had clear symptoms of 
schizophrenia.  It was also noted that there were some 
symptoms of PTSD, but this was very difficult to sort out 
given the overlay of marked paranoid schizophrenia, and the 
veteran did not show the loss of interest exhibited by many 
PTSD patients.  The diagnosis was chronic paranoid 
schizophrenia.

In November 1984 the RO denied service connection for 
schizophrenia.  The veteran did not appeal after notification 
of that decision.

VA outpatient records from 1985 note various conditions 
including a psychosis.

In August 1985 the veteran filed a claim for service 
connection for PTSD.

In a statement dated in October 1985, the veteran reported 
that during the Tet offensive there were fire fights all 
around him for months and that a bullet missed his head by 2 
inches; he saw a church get blown up; a friend (Potoff) was 
killed; he saw a helicopter blow up and saw arms and legs 
fall off burnt bodies; and a mortar round went through the 
roof of his mess tent but did not explode, and he and others 
fled in fear.  He said that when he left service he had to 
give permission to be followed for 10 years and was told he 
would be shot if he told of any of his experiences.  He said 
a tracking device was placed in his teeth to follow him, and 
he later had teeth pulled.  

In a November 1985 statement, a VA social worker and 
consulting psychiatrist reported that the veteran had been 
treated at a day program since June 1985 and was diagnosed 
with paranoid schizophrenia and PTSD.  It was reported that 
the veteran described gruesome scenes from his Vietnam 
experience and was quite delusional about microdots and 
transmitters in his teeth.  

A December 1985 report from 2 psychologists at the PTSD 
Treatment Center in Aurora, Colorado, notes that the veteran 
had been in therapy since May 1984.  During the veteran's 
intake in May 1984, he described several problems that 
appeared to be attributable to his Vietnam service.  In 
addition to those problems, the veteran described additional 
symptomatology that appeared to have originated before or 
during his military service, and these problems had been 
exacerbated since his separation from service.  The report 
notes the veteran provided delusional material pertaining to 
his early life history including drug abuse and prostitution.  
The veteran vividly described 2 instances in Vietnam that 
formed the basis of current intrusive memories and 
nightmares.  These were observing the downing of an American 
helicopter with the burning of all personnel who were trying 
to escape and being surrounded by dead Vietnamese while 
performing guard duty during the Tet offensive.  The veteran 
described substance abuse in service.  He said he was asked 
to reenlist but began having paranoid delusions at that time.  
The final psychiatric diagnoses were paranoid schizophrenia, 
PTSD, and panic disorder.  The report further relates that 
the vast majority of the veteran's delusions and 
hallucinations dealt with his Vietnam experience.  It was 
noted that that it was beyond psychologists' clinical skills 
to state that the veteran's schizophrenia began in service, 
but circumstantial evidence indicated his behavior began to 
deteriorate during service.  The psychologists said that the 
veteran's PTSD appeared to be directly linked to his Vietnam 
experiences.

In a statement in October 1986, the veteran reported that he 
was manning a 30-cal. machine gun while performing guard duty 
in a tower during the Tet offensive when he received anti-
aircraft fire from an enemy unit.  He added that the Tet 
offensive lasted for about 2 months at this location (an ARVN 
compound next to a bridge leading into Saigon).  He said that 
during this offensive there were fire fights 24 hours a day 
with mortar, rocket and bullet fire, including one occasion 
when an unexploded mortar round came through the mess tent 
during lunch.  During this time, the veteran said, he saw a 
Medevac helicopter full of wounded U.S. soldier explode in 
air when it was hit by a rocket propelled grenade (RPG) 
round.  He said he saw heads, arms, and legs fall off burnt 
bodies.  He said his job in Vietnam was to study aerial 
photographs for targeting.  He added that he saw other 
rockets land at General Westmoreland's compound during Tet.  
He reported that 22 soldiers from his compound were wounded 
in a firefight in the compound motor pool.  He said that the 
only way he could get out of the Army was to sign a contract 
agreeing to give permission to be followed for 10 years and 
notifying him that he would be shot or imprisoned for life if 
he told of any of his experiences

In an October 1986 statement, Allen Middleton, Ph.D. reported 
that he had treated the veteran for PTSD since June 1986.  
The veteran reported that he worked in Vietnam as interpreter 
of high altitude photographs.  The veteran said his compound 
was surrounded by the enemy for weeks after the Tet 
offensive.  He reported that he began using drugs during this 
time to deal with stress.  He claimed that he began to 
develop paranoid ideas about the military toward the end of 
his tour.  The veteran reported that his nightmares were of 
vivid experiences being captured and tortured by the Viet 
Cong.  The diagnoses were PTSD, paranoid schizophrenia, and 
schizoid personality disorder.  The doctor commented that the 
veteran's nightmares, paranoid thoughts, and intrusive war 
thoughts all dealt with intense military experiences, and 
were, without question service connected.  

In November 1986 the U.S. Army & Joint Services Environmental 
Support Group (ESG) responded to a request for verification 
of stressors from the RO.  The ESG reported the veteran 
served from May 1967 to August 1969 in the 45th Military 
Intelligence Company based in Saigon.  The ESG enclosed a 
military police report refecting enemy activity in the Saigon 
area during the Tet offensive and noted that an officer from 
the veteran's company was killed in a jeep ambush.  It was 
reported that the Vietnam Veterans Memorial Directory of 
Names (Directory) contained the name of a SP4 Potthoff was 
killed in May 1969.

On a March 1987 VA psychiatric examination, the veteran 
reported a sexually abusive father and a physically abusive 
alcoholic mother.  He said he had not been in combat in 
Vietnam and denied that he had ever been under fire.  He said 
he made casualty reports and that was somewhat traumatic.  
The examiner concluded that the veteran did not have PTSD.  
It was noted he had not been under fire or in combat and his 
dreams were not suggestive of nightmares associated with 
Vietnam traumatic experiences.  The examiner said that the 
correct diagnosis was paranoid schizophrenia.

In April 1987 the RO denied service connection for PTSD.  The 
veteran did not appeal following notification of that rating 
action.

Medical records from Dr. F. Klein note treatment from 1988 to 
1993 for paranoia and other psychiatric symptoms.

The veteran filed to reopen his claim for service connection 
for PTSD in April 1997.  With his claim he resubmitted 
duplicate copies of the November 1985 VA correspondence 
concerning treatment at a VA day program, the October 1986 
statement from Dr. Middleton, and the December 1985 statement 
from the psychologists at the PTSD Treatment Center in 
Aurora, Colorado.  He also submitted a June 1985 statement 
from the PTSD Treatment Center in Aurora that is essentially 
the same in significant respects as the December 1985 
statement.  

In a May 1997 statement, the veteran again related incidents 
in Vietnam, such as performing photo interpretation duties, 
which he considered to be stressors for PTSD.

In a June 1997 statement, Karen Billmire, M.D. reported that 
the veteran carried the diagnoses of paranoid schizophrenia, 
PTSD, panic disorder, and polysubstance abuse.  The veteran 
dated the onset of his symptoms to his service in Vietnam.  
He reported that he became extremely paranoid while in 
service and used marijuana, opium, cocaine, and hallucinogens 
until the early 1970s.  He reported that he entered 
psychiatric treatment in 1984, and treatment since then was 
described.  

On a September 1997 VA psychiatric examination, the veteran 
reported an early history characterized by emotional, sexual, 
and physical abuse.  He said he may have been abducted by 
aliens.  He reported that he had no direct combat in Vietnam 
and his work was of a technical nature; it was related that 
he performed photo interpretation work in an underground 
bomb-proof complex in Saigon.  He said he had few 
recollections of his Vietnam experience because he was high 
on drugs all the time.  He reported that he witnessed a 
helicopter blown up while attempting to land and seeing 
burning bodies and a head fall off one person.  He reiterated 
prior accounts such as military authorities placing tracking 
devices in his teeth.  History included a psychotic break in 
1984 and treatment since then.  After an extensive review of 
history, complaints, observation, and clinical testing, the 
examiner reported that the findings did not support a 
diagnosis of combat related PTSD.  Rather the veteran 
reportedly had serious psychological difficulties of a major 
psychiatric nature currently and for most of his adult life.  
It appeared that these difficulties stemmed primarily from 
early childhood traumas and were exacerbated by his severe 
substance abuse and only given a form and vocabulary by his 
military experiences. The diagnoses included paranoid 
schizophrenia and PTSD (early family origins).  

The veteran's representative requested stressor information 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously called the ESG).  The USASCRUR 
responded in October 1997 and indicatied that it was unable 
to verify the veteran's claimed stressors.  The veteran and 
his representative have submitted selected portions of 
material forwarded by the USASCRUR (such as an extract from 
the 525th Military Intelligence Group's Operational Report-
Lessons Learned reports).  None of the information reflects 
combat exposure of the veteran's unit, which was stationed in 
Saigon; rather the reports note combat operations of U.S. 
military police units and ARVN units. 

In a June 1998 statement, a VA psychology intern and a VA 
psychologist reported the veteran's psychiatric history, 
including childhood abuse and previous diagnoses of PTSD.  It 
was reported that psychological testing was consistent with a 
diagnosis of abuse-related and combat-related PTSD.  The 
diagnoses were PTSD and paranoid schizophrenia.

In October 1998 the veteran testified at a hearing at the RO 
in support of his claim.  He related his activities and 
experiences during the Tet offensive, and noted his unit was 
in Saigon.  He also related such stories as having implants 
placed in his teeth prior to his service separation.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
establishing a clear  diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed  in-
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that  the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to  the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran  engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the  
contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).]

The RO denied the veteran's claim for service connection for 
PTSD in April 1987, and the veteran did not appeal following 
notification of that decision.  Thus, that decision is final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied service connection for PTSD in April 1987, 
it considered service medical records from the veteran's 
active military service which show he reported chronic 
anxiety on the May 1966 enlistment examination and the August 
1969 service separation examination, with normal clinical 
findings on both examinations; the service medical records 
were otherwise negative for any psychiatric pathology.  The 
evidence showed he served in Vietnam as a photograph 
interpreter and there was no evidence to suggest that he 
engaged in combat.  Post-service medical evidence showed that 
in 1981, many years after service, he reported recent 
emotional tension, and in 1984 he was diagnosed with 
schizophrenia.  Later records also show schizophrenia 
remained a primary psychiatric diagnosis.  PTSD was first 
diagnosed in 1985. 

Evidence submitted since the April 1987 RO decision includes 
records of subsequent psychiatric treatment (primarily for 
psychotic symptoms), a June 1985 report from the 
psychologists at the PTSD Treatment Center in Aurora, 
Colorado, that is nearly identical to a previously considered 
December 1985 statement, and copies of other records that 
were previously considered by the RO.  Such records are 
cumulative or redundant of medical records considered by the 
RO when it denied the claim in 1987; such is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Other medical evidence since the 1987 denial of service 
connection for PTSD includes a June 1997 statement from Dr. 
Billmire that essentially reiterates the veteran's reported 
psychiatric history since service and repeats the history of 
having become delusional during service; this medical 
evidence is also repetitious of previously considered 
evidence.  In fact, it seems to be a compilation of the 
previously considered medical reports; such evidence is not 
new.  Vargas-Gonzalez, supra.  Medical evidence since the 
1987 RO decision includes a report of a September 1997 VA 
PTSD examination that attributes the veteran's PTSD to early 
childhood traumas, not the veteran's military service.  As 
this evidence does not show, but undermines, a linkage to 
service, it is evidence against reopening the claim for 
service connection for PTSD.  A June 1998 VA psychological 
report shows diagnoses of PTSD (said to be both abuse and 
combat related) and schizophrennia.  This is essentially 
cumulative, not new, evidence.  Id.  To the extent that it 
may be viewed as new evidence, it is not material evidence 
since it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  In this regard, the reference to purported PTSD 
being related to combat has no probative value where, as 
here, combat has not been substantiated.

Other evidence submitted in connection with the application 
to reopen the claim for service connection for PTSD concerns 
the existence of a valid service stressor.  Such evidence 
consists of the veteran's contentions and his testimony at 
the RO hearing in October 1998.  There are additional 
materials forwarded by the USASCRUR; none of the information 
reflects combat exposure of the veteran's unit, and the 
USASCRUR was unable to verify stressors.  The existence of a 
valid service stressor is a question of fact for VA 
adjudicators to decide.  When a veteran did not engage in 
combat with the enemy, alleged stressors must be corroborated 
by official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Wilson v. Derwinski, 2 Vet. 
App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The additional records and response from the USASCRUR do not 
show the claimed stressors claimed by the veteran.  His 
testimony and written assertions are not new, as they are 
duplicative of his statements that were of record at the time 
of the prior final denial of service connection for PTSD.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the April 1987 RO decision that denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the April 1987 decision remains final.


ORDER

The application to reopen a claim for service connection for 
PTSD is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

